Case 2:19-cv-11696-MCA-MAH Document 78 Filed 06/26/20 Page 1 of 4 PageID: 997




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

   W.A.O., H.H.M.C., N.L.J., and               Civil Action No.
   K.M.R.L., on behalf of themselves and       2:19-cv-11696 (MCA)(MAH)
   all others similarly situated,

                         Plaintiffs,

                    v.

   KENNETH T. CUCCINELLI II,
   Acting Director, U.S. Citizenship                 JOINT STATUS REPORT
   and Immigration Services; KEVIN
   McALEENAN, Acting Secretary,
   U.S. Department of Homeland
   Security; ROBERT COWAN,
   Director, National Benefits Center,
   U.S. Citizenship and Immigration
   Services; UNITED STATES
   DEPARTMENT OF HOMELAND
   SECURITY; and UNITED STATES
   CITIZENSHIP AND
   IMMIGRATION SERVICES,

                         Defendants.


      Pursuant to the Court’s Text Order of May 27, 2020 (ECF No. 77), the Parties

submit this joint status report. In the May 27th Order, the Court instructed the

Parties to continue to try to resolve their disputes about the production of the files of

14 potential class members whose petitions for Special Immigrant Juvenile (SIJ)

classification had been withdrawn or denied (the 14 Petitioners). The Parties here

report on the outcome of their negotiations, as well as on the status of the 18 petitions

as to which decisions were tolled under the Court’s Order of February 20, 2020 (ECF
Case 2:19-cv-11696-MCA-MAH Document 78 Filed 06/26/20 Page 2 of 4 PageID: 998



No. 56). The Parties also report on the outcome of the readjudication of the SIJ

petition of class member L.M.Q.T.

      For ease of reference, the Parties include each relevant issue below and provide

the progress related thereto. The Parties are in agreement on each topic below.

      1. Production of Six Outstanding Files from among the14 Petitioners

      On May 13, 2020, Defendants provided Plaintiffs a list of 14 potential class

members whose applications for SIJ classification had been denied or withdrawn.

This list included contact information for the petitioner and the petitioner’s counsel,

if any. Plaintiffs conducted significant outreach to these individuals, initially by

either e-mail or phone. If these methods produced no response, Plaintiffs sent

hardcopy mail as well. In those cases where Plaintiffs received no response, or no

sufficient response, they reached out four to six times by different means over the

period between May 13, when the list was produced, and June 12. As of June 12,

Plaintiffs had received information sufficient to conclude that six denials and two

withdrawals were unrelated to the issues in this case.

      On June 15, Plaintiffs asked Defendants when the United States Citizenship

and Immigration Services (USCIS) would be willing to produce the relevant

documents from the files of the remaining six petitioners. On June 23, Defendants

responded that USCIS would produce the six files in 30 days, on July 23. Plaintiffs

have agreed to this schedule.




                                          -2-
Case 2:19-cv-11696-MCA-MAH Document 78 Filed 06/26/20 Page 3 of 4 PageID: 999



      2. Update regarding the 18 petitions that were tolled

      Of the 18 petitions as to which decisions were tolled under the Court’s Order

of February 20, 2020 (ECF No. 56), Defendants report that five have been denied;

three have been approved; and ten remain pending. Defendants oppose production

of the files of the five petitioners whose applications were denied. However, in lieu of

production of files, USCIS has agreed to produce limited documents from those files,

including the notice of denial and, in any case where the denial rested on the

petitioner’s failure to respond to a Request for Evidence (RFE) or Notice of Intent to

Deny (NOID), USCIS has agreed to produce the RFE and/or NOID as well. Today,

Defendant USCIS communicated this offer to Plaintiffs. Defendants offer to produce

these documents as soon as reasonably possible and most likely within 30 days.

However, as of the date of this report, USCIS personnel necessary to assure

compliance within a certain period were unavailable. The Parties agree to meet and

confer next week to set a date certain for this production. If the Parties cannot agree

on a deadline, they will be in touch with the Court.

      Plaintiffs have agreed to review these limited documents to ascertain whether

they are sufficient to allay any concerns regarding Defendants’ compliance with the

orders of this Court. If any issues remain outstanding, the Parties will meet and

confer further. Plaintiffs reserve their right to seek from the Court an order to compel

the complete production of the relevant documents associated with any file of a

petitioner whose SIJ application was not granted. Defendants reserve their right to

oppose such production.


                                          -3-
Case 2:19-cv-11696-MCA-MAH Document 78 Filed 06/26/20 Page 4 of 4 PageID: 1000



       3. Readjudication of SIJ Petition of L.M.Q.T.

       On March 17, Plaintiffs made a motion to compel USCIS to readjudicate the

 SIJ petition of class member L.M.Q.T. ECF Nos. 57, 58. On May 22, USCIS agreed

 to reopen and readjudicate her petition. ECF No. 75. In response to a recent inquiry

 from Plaintiffs, Defendants forwarded USCIS’s June 9 approval of her SIJ petition.

 The dispute regarding L.M.Q.T. is therefore resolved.

       The Parties agree to file another Joint Status Report on July 31, 2020.


 June 26, 2020



 Respectfully submitted,
                                                     CRAIG CARPENITO
 s/ Catherine Weiss                                  United States Attorney
 Catherine Weiss
 (cweiss@lowenstein.com)                             s/ Enes Hajdarpasic
                                                     U.S. Attorney
 LOWENSTEIN SANDLER LLP                              970 Broad Street, Suite
 One Lowenstein Drive                                700
 Roseland, New Jersey 07068                          Newark, NJ 07102
 (973) 597-2500                                      Tel: (973) 297-2046
                                                     Enes.Hajdarpasic@usdoj.gov
                                                     Counsel for Defendants
 Pro Bono Counsel for Plaintiffs
 W.A.O., H.H.M.C., N.L.J., and K.M.R.L.,
 on behalf of themselves
 and all others similarly situated




                                         -4-
